Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	It is noted by the Examiner that the instant corrected notice of allowance was prepared for further amending the claims to improve clarity.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner as noted in the notice of allowance dated 02/25/2022, and the references cited therein do not affect the patentability of the instant claims.

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s amendment was given in a telephone interview with Stephanie Greer on 03/03/2022.  Claims 1-8, 11-16 and 23-25 are allowed.


Claim 15.      Replace “the Cas protein” in line 2 with “a Cas protein”.

Claims 2 and 24.     Replace “a Zinc Finger” with “a Zinc Finger nuclease”.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Cotta-Ramusino et al. (US Patent Application Publication No. 20180250424 A1 with an effective filing date of 10/10/2014, cited in the previous office action) teach a composition comprising (1) donor DNA, i.e., plasmid, linear dsDNA or ds/ssDNA mix, (2) a consensus sequence for a DNA binding domain, and (3) a fusion protein comprising Cas9 fused with TetR, LacIR, GAL4 or C1 repressor, or a nucleic acid encoding the fusion protein]; and kits comprising said composition (see Figure 1; claims 23; paragraphs [0843] [0933] [1238] [1242] [1244] [1167]), the Examiner has found no teaching or suggestion in the prior art directed to a composition for tethering donor DNA to a nuclease, the composition comprising a nucleic acid comprising donor DNA and a consensus sequence for a DNA binding domain; and at least one of: a fusion protein the DNA binding domain consists of amino acids 43-403 of SEQ ID NO: 9; and a nucleic acid encoding the fusion protein (italicized for added emphasis).    
It is noted by the Examiner that "consists of amino acids 43-403 of SEQ ID NO: 9" is important in distinguishing over Cotta-Ramusino because amino acids 43-403 of SEQ ID NO: 9 correspond to the Lac repressor protein, which is identical to conventionally known bacterial LacI repressor sequences, except that Applicant's LacI sequence contains an additional methionine residue at the N-terminus as shown below.  

    PNG
    media_image1.png
    808
    1295
    media_image1.png
    Greyscale

Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/MANJUNATH N RAO/           Supervisory Patent Examiner, Art Unit 1656